Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This office action is in response to claims filed on 10/10/2018; the foreign application priority date of 04/28/2016 is considered
Claims 16-35 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted with this application are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The claimed invention is directed to an apparatus, method and computer program for scrambling an identification signal using quantum dot-graphene field effect transistors, and there is no prior art of record teaching, the claimed limitation: “a plurality of quantum dot-graphene field effect transistors; circuitry configured to provide a drain-source bias voltage to a plurality of quantum dot-graphene field effect transistors, wherein the drain-source bias voltage is individual to ones of said plurality of quantum dot-graphene field effect transistors, and wherein different individual drain-source bias voltages have different parameters, to enable the plurality of quantum dot-graphene field effect transistors to detect light from a user of an apparatus; and circuitry configured to obtain output signals from the plurality of quantum dot-graphene field effect transistors where an associated output signal of a quantum dot-graphene field effect transistor is dependent upon both the light detected by the quantum dot-graphene field effect transistor and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478.  The examiner can normally be reached on Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGA WOLDEMARIAM/               Examiner, Art Unit 2433                                                                                                                                                                                         
/JEFFREY C PWU/             Supervisory Patent Examiner, Art Unit 2433